DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11-13, and 19-21 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 11035058 (Hightower et al.; provisional filing date of 8/16/2017 is at least 1 year prior to current effective/priority date 9/21/2018).
Claim(s) 1-8, 11-13, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11035058 (Hightower et al.; provisional filing date of 8/16/2017 is at least 1 year prior to current effective/priority date 9/21/2018) in view of US 7144830 (Hill et al.).

	Regarding claim 1, ‘058 discloses: A fabric substrate (100, fig. 12a) having a warp direction and a fill direction (fig 12a.; explicitly shown and is inherent to all woven fabrics), the fabric substrate (100) comprising a plurality of warp yarns (105 horizontal in fig. 12a.), and a plurality of fill yarns (105 vertical and functional yarn 110 are in the fill direction so both are ‘fill yarns’, fig. 12a.), wherein the plurality of warp yarns comprises a first surface and a second surface wherein the plurality of fill yarns are inserted between the first surface and the second surface of the plurality of warp yarns to define a single layer, wherein a portion of the plurality of the fill yarns form a hollow channel extending in the fill direction (shown in fig. 12a.; and inherent to all woven structures as the warp and weft yarn layers form transverse ‘hollow channels’ in the warp and weft directions, respectively , when viewed in cross section), wherein the hollow channel contains an encased fill yarn (fig. 12 a shows a filling direction hollow channel with yarn 110 in it, yarn 110 disclosed as a sheath-core or “encased” yarn).
	The limitations of claim 1 that are not disclosed are that the hollow channels are formed by double layers of woven fabric.
	In regards to the hollow channels being formed by double layers of woven fabric, US 7144830 is referenced.  Specifically, fig. 5 inserted below.

    PNG
    media_image1.png
    216
    553
    media_image1.png
    Greyscale

	Fig. 5 from ‘830 is essentially structurally identical to fig. 1 from the instant application’s figures (inserted below).  The structure of fig. 5 from ‘830 would inherently provide the same functional capabilities including protection of the items in the channel.

    PNG
    media_image2.png
    636
    850
    media_image2.png
    Greyscale

	
	‘830 does teach explicitly, “FIG. 5 is a partial cross-sectional schematic diagram illustrating an example circuit carrier 300 disposed in a cavity 106 of a multilayer woven fabric 100. Carrier 300 is snugly enclosed in cavity 106 with electrically conductive warp yarn 120 (cross-sectioned with diagonal lines) in physical and electrical contact with warp carrier contacts WAC in the warp direction and with electrically conductive weft yarn 140 in physical and electrical contact with weft carrier contacts WEC in the weft direction. Insulated warp yarn 110 and weft yarn 130 are interwoven therewith to define cavity 106. While the illustrated cross-section is cut along the weft direction, a cross-section if cut along the warp direction would appear similar, although the designations of warp and weft yarn would be interchanged.
	It is noted that the tension of the yarn tends to enclose carrier 300 snugly and in proper position within cavity 106 so that reliable electrical connection between electrically conductive warp yarn 120 and carrier warp contacts WAC, and between electrically conductive weft yarn 140 and carrier weft contacts WEC, is provided solely as a result of the physical contact therebetween, without the need for a solder or an electrically conductive adhesive connection, although such connections may be employed (pars. 68-69, detailed description).”
	Regarding the ‘carrier’ ‘830 teaches explicitly, “The embodiments of woven textile and/or fabric herein generally include a carrier including an electronic circuit for performing all or part of an electronic function. Examples of such carriers include circuit carriers, also referred to as carriers, modules or "circuit tablets" in some cases, and "functional yarn."
	 A circuit carrier is a relatively compact part including one or more electronic parts and/or devices and interconnections therebetween, and that also has one or more exposed contacts at which electrical connection to conductive yarn in a textile or fabric may be made. One or more circuit carriers may be placed into cavities formed in a woven textile or fabric, e.g., as by weaving a pocket, tube, or other cavity by plural layer or multilayer weaving. The arrangements herein include circuit carriers in a woven textile or fabric that has one or more electrically conductive yarn in the warp and/or the weft.
	Another example of a circuit carrier is referred to herein as a "functional yarn" which may be in the warp and/or the weft, but is typically in the weft. Functional yarn includes an elongated electrical and/or electronic substrate on which are disposed one or more electrical conductors and a plurality of electrical and/or electronic devices that connect to one or more of the electrical conductors. In other words, a functional yarn is any electrical and/or electronic substrate that includes electrical conductors and electrical and/or electronic devices that perform an electrical and/or electronic function, wherein the substrate may be utilized as a yarn and woven (pars. 19-21, description of preferred embodiments).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering to modify the structure disclosed by ‘058 to form the hollow channel by double layers of woven fabric so that a functional yarn is protected, held snugly and in proper position in the channel without the need for a solder or an electrically conductive adhesive connection, although such connections may be employed.
	Regarding claims 2-4 and 6, ‘058 discloses explicitly, “The fabric or textile 100 includes a yarn 105 that does not contain a core of functional components but is interwoven with a yarn 110 that contains a core of functional components 115 [claim 2], where the yarn 110 can include a covering 120… the yarn 110 that has a core of functional components 115 is capable of individually interacting with an external feature… several functional components 115 together may act as a circuit or network to interact with an external feature. In at least one embodiment, the yarn core can be constructed of a singular functional component that is incorporated into the entire length of the thread. In other embodiments, the core is a network of electronic components [claim 3], such as microchips, that are connected by a circuit. Thus, the core may be constructed to contain active or passive electronic components… the core can contain one or more active electronic circuits. For instance, the functional component can include a microprocessor, a computer, an electronic device, an integrated circuit, LEDs [claim 4], GPS, radio, or a combination thereof. Further, the core can include a network of discreet components such as LEDs or can include a continuous functional component such as an integrated network… the core can contain one or more passive electronic components. For instance, one embodiment of a core can include an electrical conductor. Passive components can include fiber optics, metal threads [claim 6]  such as copper, silver, or other non-limiting suitable conductors, semi-conductor materials, and other non-limiting components used for data transmission. In other embodiments, the core can include a combination of active and passive electronic components (pars. 30, 33 and 34).”
	Regarding claim 5, ‘058 discloses: the monofilament (core 200 disclosed as monofilament in par. 31, detailed description) is nylon, polyethylene, or polyester (par. 31, detailed description).
	Regarding claim 7, ‘058 discloses: the encased fill yarn (110) has a diameter ranging from about 0.15 millimeters to about 1.25 millimeters (yarn 110 in fig. 12a. is disclosed as a .370mm core double wrapped with 70 denier, assuming the density of PET which is 1.38g/cm3; the diameter of yarn 110 will be well within claimed upper range of ‘about 1.25mm’, disclosing the claimed range.  If not conceded as disclosed this claim will also be addressed in a 103 rejection).
	Regarding claim 8, ‘058 discloses: a ratio of a diameter of the hollow channel to a diameter of the encased fill yarn ranges from about 1.01 to about 20 (fig. 12a shows hollow channel that must have ratio above 1 or else yarn 110 would not fit and must have ratio less than 20 or else the yarn in fig. 12a would not be held in the fabric structure by the yarns of the fabric.  If not conceded as disclosed this claim will also be addressed in a 103 rejection.).
	Regarding claim 11, ‘058 discloses: the portion of the plurality of fill yarns forming the hollow channel includes from 3 yarns to 30 yarns (fig. 12a. shows the hollow channel being formed by at least 3 yarns on the right of the channel and 2 yarns to the left of the channel, disclosing 5 yarns in fig. 12a forming the channel).
	Regarding claim 12, ‘058 discloses: the fabric substrate comprises at least one additional hollow channel adjacent the hollow channel (fig. 12a. shows multiple vertical and horizontal channels adjacent to each other in both the vertical and horizontal directions of the fabric, and further adjacent horizontal and vertical channels are inherent to any woven fabric structure in the horizontal and vertical cross-sectional views of a woven fabric).
	Regarding claim 13, ‘058 does show in figure 1 a woven fabric embodiment that includes multiple ‘additional’ weft direction hollow channels holding sheath-core or  ‘encased’ functional yarns 110 within the hollow channels of the fabric.
	Regarding claims 19-21, ‘058 discloses: “The textile can then be used in a garment [claim 20], shoe, bag, packaging, or other product [claim 19] from which a textile is typically formed where the properties of the yarn can be beneficial… Various textiles may be made in accordance with the present disclosure. The textiles include, for instance, garments including jackets, coats, shirts, uniforms, and pants. In at least one embodiment, the textile may be used in headwear, scarves, gloves, shoes, or belts. In other embodiments, the textile may be used in the interior fabrics of automobiles, planes, ships, or other transportation methods [claim 21]. In yet other embodiments, the textile may be used in luggage, purses, wallets, book coverings, furniture, carpeting, etc. The textiles may be constructed so as to be worn or utilized in all types of environments and settings (pars. 27 and 29).”

Claims 7-10, 14-18 and 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11035058 (Hightower et al.; provisional filing date of 8/16/2017 is at least 1 year prior to current effective/priority date 9/21/2018) ) in view of US 7144830 (Hill et al.).
Regarding claims 7-9, 14, and 15; ‘058 does not teach the explicitly claimed yarn dimensions and/or yarn dimensional ranges (claims 7-9 and 15); nor the claimed distance dimension between hollow channels (claim 14).  
	However, the MPEP 2144.04 is clear: 
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Further, with respect to claimed ranges the MPEP 2144.05 is clear:
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	None of the dimensions claimed in claims 7-9, 14, and 15 are shown to provide critical or unexpected result therefore they are not patentably distinct limitations and would have been obvious to one of ordinary skill in the art prior to the filing of the invention to determine the proper warp/weft yarn dimensions and/or hollow channel spacing dimensions by common engineering design choice, technical skill and knowledge common to artisans of skill in textile engineering for a desired end use application.
	Regarding claims 16-18, ‘058 does not teach the warp yarns as sheath-core/encased yarns; nor the material used for the sheath.  ‘058 does teach explicitly, “The fabric or textile 100 includes a yarn 105 that does not contain a core of functional components but is interwoven with a yarn 110 that contains a core of functional components 115, where the yarn 110 can include a covering 120. The yarn 105 that does not contain the core of functional components may be constructed such that the textile has any desired property, as would be known by one having skill in the art (par. 30).”  Yarns 105 in fig. 12a are present in the warp and weft directions of the fabric, so teachings to reference number 105 refers to both warp and weft yarns.  ‘058 is already cited above as showing woven fabric that inherently includes warp and weft hollow channels formed by the respective warp and weft yarns in both of the warp and weft directions. 
	This teaching shows explicitly that ‘058 recognizes the highly variable nature of yarn construction of the warp and weft yarns that are not the ‘functional yarns’.
	Further, ‘058 teaches, “A textile is a type of cloth or woven fabric having a network of natural or artificial fibers. Evidence suggests that textile or textile-like materials have been made since prehistoric times. Fibers have historically been wool, cotton, or other material and can be spun together to produce long strands of yarn or thread. Textiles are then formed by weaving, knitting, or other means of interlacing the fibers. Textiles are made in various strengths and degrees of durability and from many materials, including both natural and synthetic materials.  Covered yarns, such as single covered yarns obtained by winding a filament yarn or staple fiber around a core [especially relevant to claim 17 and 18], and double covered yarns obtained by further winding around the single covered yarn a second filament yarn or staple fiber, are used in a variety of apparel applications (par. 3, background of invention)”.
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to use sheath-core construction with staple wool/cotton yarn as the sheath in the highly variable warp and weft yarns of ‘058 as covered/sheath-core yarns are taught by ‘058 as widely known, common and obvious yarn variants used in textiles for a variety of apparel applications.
	Claims 22-42 are essentially verbatim to claims 1-21, respectively the only difference being the alternation of filling yarns in claims 1-21 being replaced by warp yarns in claims 22-42, respectively in all claims. 
	So as above ‘058 does disclose and/or teach as obvious all of claims 22-42 in the same manner that ‘058 discloses and/or teaches as obvious the limitations of claims 1-21, the rejection is repeated here for clarity nothing is changed from above, again claims 22-42 correlate verbatim respectively to claims 1-21.
Claim(s) (22-29), (32-34), and (40-42) is/are disclosed by US 11035058 (Hightower et al.; provisional filing date of 8/16/2017 is at least 1 year prior to current effective/priority date 9/21/2018) with the exception that ‘058 does not teach the warp yarns and warp direction channels having the limitations attributed to the weft yarns and weft direction channels as in claims 1-21 and the formation of the hollow channels by double layers of woven fabric.
	Regarding claim 22, ‘058 discloses: A fabric substrate (100, fig. 12a) having a warp direction and a fill direction (fig 12a.; explicitly shown and is inherent to all woven fabrics), the fabric substrate (100) comprising a plurality of warp yarns (105 horizontal in fig. 12a.), and a plurality of fill yarns (105 vertical and functional yarn 110 are in the fill direction so both are ‘fill yarns’, fig. 12a.), wherein a portion of the plurality of the fill yarns form a hollow channel extending in the fill direction (shown in fig. 12a.; and inherent to all woven structures as the warp and weft yarn layers form transverse ‘hollow channels’ in the warp and weft directions, respectively , when viewed in cross section), wherein the hollow channel contains an encased fill yarn (fig. 12 a shows a filling direction hollow channel with yarn 110 in it, yarn 110 disclosed as a sheath-core or “encased” yarn).
	The limitations of claim 22 that are not disclosed are that the hollow channels are formed by double layers of woven fabric.
	In regards to the hollow channels being formed by double layers of woven fabric, US 7144830 is referenced.  Specifically, fig. 5 inserted below.

    PNG
    media_image1.png
    216
    553
    media_image1.png
    Greyscale

	Fig. 5 from ‘830 is essentially identical to fig. 1 from the instant application’s figures (inserted below).  The structure of fig. 5 from ‘830 would inherently provide the same functional capabilities including protection of the items in the channel.


    PNG
    media_image2.png
    636
    850
    media_image2.png
    Greyscale

	
	‘830 does teach explicitly, “FIG. 5 is a partial cross-sectional schematic diagram illustrating an example circuit carrier 300 disposed in a cavity 106 of a multilayer woven fabric 100. Carrier 300 is snugly enclosed in cavity 106 with electrically conductive warp yarn 120 (cross-sectioned with diagonal lines) in physical and electrical contact with warp carrier contacts WAC in the warp direction and with electrically conductive weft yarn 140 in physical and electrical contact with weft carrier contacts WEC in the weft direction. Insulated warp yarn 110 and weft yarn 130 are interwoven therewith to define cavity 106. While the illustrated cross-section is cut along the weft direction, a cross-section if cut along the warp direction would appear similar, although the designations of warp and weft yarn would be interchanged.
	It is noted that the tension of the yarn tends to enclose carrier 300 snugly and in proper position within cavity 106 so that reliable electrical connection between electrically conductive warp yarn 120 and carrier warp contacts WAC, and between electrically conductive weft yarn 140 and carrier weft contacts WEC, is provided solely as a result of the physical contact therebetween, without the need for a solder or an electrically conductive adhesive connection, although such connections may be employed (pars. 68-69, detailed description).”
	Regarding the ‘carrier’ ‘830 teaches explicitly, “The embodiments of woven textile and/or fabric herein generally include a carrier including an electronic circuit for performing all or part of an electronic function. Examples of such carriers include circuit carriers, also referred to as carriers, modules or "circuit tablets" in some cases, and "functional yarn."
	 A circuit carrier is a relatively compact part including one or more electronic parts and/or devices and interconnections therebetween, and that also has one or more exposed contacts at which electrical connection to conductive yarn in a textile or fabric may be made. One or more circuit carriers may be placed into cavities formed in a woven textile or fabric, e.g., as by weaving a pocket, tube, or other cavity by plural layer or multilayer weaving. The arrangements herein include circuit carriers in a woven textile or fabric that has one or more electrically conductive yarn in the warp and/or the weft.
	Another example of a circuit carrier is referred to herein as a "functional yarn" which may be in the warp and/or the weft, but is typically in the weft. Functional yarn includes an elongated electrical and/or electronic substrate on which are disposed one or more electrical conductors and a plurality of electrical and/or electronic devices that connect to one or more of the electrical conductors. In other words, a functional yarn is any electrical and/or electronic substrate that includes electrical conductors and electrical and/or electronic devices that perform an electrical and/or electronic function, wherein the substrate may be utilized as a yarn and woven (pars. 19-21, description of preferred embodiments).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering to modify the structure disclosed by ‘058 to form the hollow channel by double layers of woven fabric so that a functional yarn is protected, held snugly and in proper position in the channel without the need for a solder or an electrically conductive adhesive connection, although such connections may be employed.
	Regarding claims 23-25 and 27, ‘058 discloses explicitly, “The fabric or textile 100 includes a yarn 105 that does not contain a core of functional components but is interwoven with a yarn 110 that contains a core of functional components 115 [claim 23], where the yarn 110 can include a covering 120… the yarn 110 that has a core of functional components 115 is capable of individually interacting with an external feature… several functional components 115 together may act as a circuit or network to interact with an external feature. In at least one embodiment, the yarn core can be constructed of a singular functional component that is incorporated into the entire length of the thread. In other embodiments, the core is a network of electronic components [claim 24], such as microchips, that are connected by a circuit. Thus, the core may be constructed to contain active or passive electronic components… the core can contain one or more active electronic circuits. For instance, the functional component can include a microprocessor, a computer, an electronic device, an integrated circuit, LEDs [claim 25], GPS, radio, or a combination thereof. Further, the core can include a network of discreet components such as LEDs or can include a continuous functional component such as an integrated network… the core can contain one or more passive electronic components. For instance, one embodiment of a core can include an electrical conductor. Passive components can include fiber optics, metal threads [claim 27]  such as copper, silver, or other non-limiting suitable conductors, semi-conductor materials, and other non-limiting components used for data transmission. In other embodiments, the core can include a combination of active and passive electronic components (pars. 30, 33 and 34).”
	Regarding claim 26, ‘058 discloses: the monofilament (core 200 disclosed as monofilament in par. 31, detailed description) is nylon, polyethylene, or polyester (par. 31, detailed description).
	Regarding claim 28, ‘058 discloses: the encased fill yarn (110) has a diameter ranging from about 0.15 millimeters to about 1.25 millimeters (yarn 110 in fig. 12a. is disclosed as a .370mm core double wrapped with 70 denier, assuming the density of PET which is 1.38g/cm3; the diameter of yarn 110 will be well within claimed upper range of ‘about 1.25mm’, disclosing the claimed range.  If not conceded as disclosed this claim will also be addressed in a 103 rejection).
	Regarding claim 29, ‘058 discloses: a ratio of a diameter of the hollow channel to a diameter of the encased fill yarn ranges from about 1.01 to about 20 (fig. 12a shows hollow channel that must have ratio above 1 or else yarn 110 would not fit and must have ratio less than 20 or else the yarn in fig. 12a would not be held in the fabric structure by the yarns of the fabric.  If not conceded as disclosed this claim will also be addressed in a 103 rejection.).
	Regarding claim 32, ‘058 discloses: the portion of the plurality of fill yarns forming the hollow channel includes from 3 yarns to 30 yarns (fig. 12a. shows the hollow channel being formed by at least 3 yarns on the right of the channel and 2 yarns to the left of the channel, disclosing 5 yarns in fig. 12a forming the channel).
	Regarding claim 33, ‘058 discloses: the fabric substrate comprises at least one additional hollow channel adjacent the hollow channel (fig. 12a. shows multiple vertical and horizontal channels adjacent to each other in both the vertical and horizontal directions of the fabric, and further adjacent horizontal and vertical channels are inherent to any woven fabric structure in the horizontal and vertical cross-sectional views of a woven fabric).
	Regarding claim 34, ‘058 does show in figure 1 a woven fabric embodiment that includes multiple ‘additional’ weft direction hollow channels holding sheath-core or  ‘encased’ functional yarns 110 within the hollow channels of the fabric.
	Regarding claims 40-42, ‘058 discloses: “The textile can then be used in a garment [claim 41], shoe, bag, packaging, or other product [claim 40] from which a textile is typically formed where the properties of the yarn can be beneficial… Various textiles may be made in accordance with the present disclosure. The textiles include, for instance, garments including jackets, coats, shirts, uniforms, and pants. In at least one embodiment, the textile may be used in headwear, scarves, gloves, shoes, or belts. In other embodiments, the textile may be used in the interior fabrics of automobiles, planes, ships, or other transportation methods [claim 42]. In yet other embodiments, the textile may be used in luggage, purses, wallets, book coverings, furniture, carpeting, etc. The textiles may be constructed so as to be worn or utilized in all types of environments and settings (pars. 27 and 29).”
Claims (28-31), (35-39) and 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11035058 (Hightower et al.; provisional filing date of 8/16/2017 is at least 1 year prior to current effective/priority date 9/21/2018) in view of US 7144830 (Hill et al.).
Combined teachings cited above teach all of the claims listed as above.
Regarding claims 28-31, 35, and 36; ‘058 does not teach the explicitly claimed yarn dimensions and/or yarn dimensional ranges (claims 28-30 and 36); nor the claimed distance dimension between hollow channels (claim 35).  
	However, the MPEP 2144.04 is clear: 
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Further, with respect to claimed ranges the MPEP 2144.05 is clear:
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	None of the dimensions claimed in claims 28-31, 35, and 36 are shown to provide critical or unexpected result therefore they are not patentably distinct limitations and would have been obvious to one of ordinary skill in the art prior to the filing of the invention to determine the proper warp/weft yarn dimensions and/or hollow channel spacing dimensions by common engineering design choice, technical skill and knowledge common to artisans of skill in textile engineering for a desired end use application.
	Regarding claims 37-39, ‘058 does not teach the warp yarns as sheath-core/encased yarns; nor the material used for the sheath.  ‘058 does teach explicitly, “The fabric or textile 100 includes a yarn 105 that does not contain a core of functional components but is interwoven with a yarn 110 that contains a core of functional components 115, where the yarn 110 can include a covering 120. The yarn 105 that does not contain the core of functional components may be constructed such that the textile has any desired property, as would be known by one having skill in the art (par. 30).”  Yarns 105 in fig. 12a are present in the warp and weft directions of the fabric, so teachings to reference number 105 refers to both warp and weft yarns.  ‘058 is already cited above as showing woven fabric that inherently includes warp and weft hollow channels formed by the respective warp and weft yarns in both of the warp and weft directions. 
	This teaching shows explicitly that ‘058 recognizes the highly variable nature of yarn construction of the warp and weft yarns that are not the ‘functional yarns’.
	Further, ‘058 teaches, “A textile is a type of cloth or woven fabric having a network of natural or artificial fibers. Evidence suggests that textile or textile-like materials have been made since prehistoric times. Fibers have historically been wool, cotton, or other material and can be spun together to produce long strands of yarn or thread. Textiles are then formed by weaving, knitting, or other means of interlacing the fibers. Textiles are made in various strengths and degrees of durability and from many materials, including both natural and synthetic materials.  Covered yarns, such as single covered yarns obtained by winding a filament yarn or staple fiber around a core [especially relevant to claim 38 and 39], and double covered yarns obtained by further winding around the single covered yarn a second filament yarn or staple fiber, are used in a variety of apparel applications (par. 3, background of invention)”.
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to use sheath-core construction with staple wool/cotton yarn as the sheath in the highly variable warp and weft yarns of ‘058 as covered/sheath-core yarns are taught by ‘058 as widely known, common and obvious yarn variants used in textiles for a variety of apparel applications.
	The disclosure and teachings above teach all of claims 22-42 limitations with the only difference being that the warp yarns and warp direction channels of the fabric not being attributed with the same limitations as the weft functional yarns and weft hollow channels as in claims 1-21.
	However, ‘058 does teach explicitly, “The fabric or textile 100 includes a yarn 105 that does not contain a core of functional components but is interwoven with a yarn 110 that contains a core of functional components 115, where the yarn 110 can include a covering 120. The yarn 105 that does not contain the core of functional components may be constructed such that the textile has any desired property, as would be known by one having skill in the art (par. 30).”  Yarns 105 in fig. 12a are present in the warp and weft directions of the fabric, so teachings to reference number 105 refers to both warp and weft yarns.  ‘058 is already cited above as showing woven fabric that inherently includes warp and weft hollow channels formed by the respective warp and weft yarns in both of the warp and weft directions. 
	This teaching shows explicitly that ‘058 recognizes the highly variable nature of yarn construction of the warp and weft yarns that are not the ‘functional yarns’.
	Further, ‘058 teaches, “A textile is a type of cloth or woven fabric having a network of natural or artificial fibers. Evidence suggests that textile or textile-like materials have been made since prehistoric times. Fibers have historically been wool, cotton, or other material and can be spun together to produce long strands of yarn or thread. Textiles are then formed by weaving, knitting, or other means of interlacing the fibers. Textiles are made in various strengths and degrees of durability and from many materials, including both natural and synthetic materials.  Covered yarns, such as single covered yarns obtained by winding a filament yarn or staple fiber around a core [especially relevant to claim 38 and 39], and double covered yarns obtained by further winding around the single covered yarn a second filament yarn or staple fiber, are used in a variety of apparel applications (par. 3, background of invention)”.
	Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to use sheath-core construction with staple wool/cotton yarn as the sheath in the highly variable warp and weft yarns of ‘058 as covered/sheath-core yarns are taught by ‘058 as widely known, common and obvious yarn variants used in textiles for a variety of apparel applications.
 	The examiner also points out that the reference ‘058 does not teach away from the use of ‘functional’ components in warp direction of the fabric.  ‘058 is quite clear that the non-functional yarns taught by ‘058 which are located in the warp and weft directions may be constructed such that the textile has any desired property, as would be known by one having skill in the art.
	There is no statement in ‘058 that use of functional components in the warp yarns and warp yarn direction would not be operable or destroy the function of the fabric taught by ‘058.
Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732